UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6820


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY BERNARD SANCHIOUS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:04-cr-00233-RLW-1)


Submitted:   August 26, 2010                 Decided:   September 3, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy Bernard Sanchious, Appellant Pro Se.    Stephen Wiley
Miller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy Bernard Sanchious appeals the district court’s

order denying his motion for reconsideration of the denial of

his   18    U.S.C.      § 3582(c)(2)   (2006)      motion     for      a    reduction    in

sentence.        We affirm.

              In United States v. Goodwyn, 596 F.2d 233, 235, we

concluded        that   a   district   court       is   without      jurisdiction        to

entertain a motion to alter or amend a judgment granting or

denying relief on a § 3582(c) motion unless the motion to alter

or amend was made to correct “an arithmetical, technical, or

other clear error.”           Because Sanchious challenges the merits of

the district court’s decision in his motion to reconsider, we

conclude that the district court lacked jurisdiction to hear the

motion.

              We    therefore     affirm     the    judgment      of       the    district

court.       We dispense with oral argument because the facts and

legal      contentions      are   adequately       presented      in       the    materials

before     the     court    and   argument     would    not    aid     the       decisional

process.

                                                                                   AFFIRMED




                                           2